



Exhibit 10.3


P E R F O R M A N C E S H A R E U N I T
A W A R D A G R E E M E N T


Non-transferable


G R A N T T O


___________________________________
(“Grantee”)




by Lowe’s Companies, Inc. (the “Company”) of


___________________________________


(the “Performance Share Units”)


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2006
Long Term Incentive Plan, as amended and restated (the “Plan”) and to the terms
and conditions set forth on the following pages (the “Terms and Conditions”).


Unless terminated or paid earlier in accordance with the Plan or Section 4 of
the Terms and Conditions, the Performance Share Units will be earned and become
vested and payable to the Grantee in the form of shares of the Company’s common
stock, $0.50 par value, after the third anniversary of the Date of Grant based
on achievement of the Performance Objectives applicable to the Performance Share
Units.


IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Date of
Grant.                 
 
LOWE'S COMPANIES, INC.
 
 
 
By:
 
 
 
Date of Grant:
 
 
 
Accepted by Grantee:



TERMS AND CONDITIONS
1.
Grant of Performance Share Units. The Company hereby grants Performance Share
Units (the “Performance Share Units”), subject to the terms and conditions set
forth in the Plan and in this Agreement. The actual number of Performance Share
Units earned by the Grantee shall be based on the Company’s achievement of the
Performance Objectives as described in Sections 2 and 3 for the three fiscal
year period beginning ___ and ending ----___ (the “Performance Period”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.

1





--------------------------------------------------------------------------------





2.
Performance Objectives for Performance Share Units. The Performance Objectives
for the Performance Share Units shall be:



(a)
the Company’s Average Return on Invested Capital (“ROIC”) for the Performance
Period; and



(b)
the total shareholder return (“TSR”) with respect to the Company’s Common Stock
for the Performance Period relative to the median TSR of the companies
comprising the S&P 500 Index at the beginning of the Performance Period.





“Average ROIC” for the Performance Period means the amount determined by
dividing the sum of the ROIC for each fiscal year in the Performance Period by
three (3).


“ROIC” for a fiscal year is determined by dividing:
    
(a)
the Company’s net operating profit after taxes for such fiscal year, by



(b)
the average of the Company’s invested capital as of the beginning and as of the
end of such fiscal year.



For this purpose, invested capital means total debt plus lease liabilities and
shareholder’s equity.


“TSR” shall be determined by assuming the reinvestment of all dividends as of
the ex-dividend date and using the twenty trading day average closing price
preceding the beginning and ending of the Performance Period.


The Committee shall have the authority to make equitable adjustments to the
Performance Objectives where necessary (i) in response to changes in applicable
laws or regulations, (ii) to account for items of gain, loss or expense that are
related to the disposal (or acquisition) of a business or change in accounting
principles that was not anticipated at the Date of Grant, (iii) to account for
unusual or non-recurring transactions that were not anticipated at the Date of
Grant, or (iv) to reflect other unusual, non-recurring or unexpected items
similar in nature to the foregoing as determined in good faith by the Committee.
All such adjustments shall be made in a consistent manner and in accordance with
the objectives of the Plan.


3.
Determination of Number of Performance Share Units Earned. The number of
Performance Share Units earned for the Performance Period shall be determined in
two steps.



(a)
First, the number of Performance Share Units earned based on the Company’s
Average ROIC for the Performance Period (the “ROIC PSUs”) shall be determined in
accordance with the following table:













2





--------------------------------------------------------------------------------





 
% of
Average ROIC
Performance Share Units Earned
___ % or higher
___%
___%
___%
___%
___%
Less than ___%
___%



The percentage of ROIC Performance Share Units earned for Average ROIC between
22.7% and 25.2% or between 25.2% and 27.7% shall be determined by linear
interpolation.


(b)
Second, the number of ROIC PSUs will be multiplied by the TSR modifier shown in
the following table with the result being the Performance Share Units earned for
the Performance Period:

Company's TSR
 
Percentage Difference
 
from the Median TSR of
 
the S&P 500 Index
TSR Modifier
> +__%
___x
__%
___x
< -__%
___x



The number of Performance Shares Units earned for performance between discrete
points in either of the tables in (a) or (b) above shall be determined by linear
interpolation.


4.
Distribution of Common Stock for Performance Share Units Earned.



(a)
Distribution Following Expiration of Performance Period. Unless otherwise sooner
forfeited in accordance with Section 4(b) or distributed in accordance with
Section 4(d), on or within 60 days after _____, ___ (the “Distribution Date”),
the Company shall distribute to the Grantee one share of Common Stock for each
whole Performance Share Unit earned by the Grantee in accordance with Sections 2
and 3.



(b)
Termination of Employment Prior to Distribution Date. The Grantee shall forfeit
all of Grantee’s right, title and interest in and to the Performance Share Units
in the event Grantee’s employment with the Company terminates before the
Distribution Date for any reason other than death, Disability or Retirement.



(c)
Termination Due to Death, Disability or Retirement. In the event the Grantee’s
employment with the Company terminates prior to the Distribution Date due to
death, Disability or Retirement, the Performance Share Units shall remain
outstanding and shall be earned in accordance with Sections 2 and 3 and shares
of Common Stock for each whole Performance Share earned shall be distributed on
or within 60 days after the Distribution Date in accordance with Section 4(a).



3





--------------------------------------------------------------------------------





The definition of “Retirement” for purposes of this Agreement shall have the
following meaning and not the meaning assigned to such term in the Plan: The
voluntary termination of employment with the approval of the Board at least six
(6) months after the Date of Grant and on or after the date Grantee has attained
age fifty-five (55) and Grantee’s age plus years of service equal or exceed
seventy (70); provided that, Grantee has given the Board at least ten (10) days
advance notice of such Retirement and Grantee has executed and not revoked a
Release of Claims provided to Grantee by the Company upon receipt of Grantee’s
notice.


(d)
Change in Control Prior to Distribution Date. In the event a change in control
of the Company (as defined in Section 409A of the Internal Revenue Code) occurs
before the Distribution Date, the Performance Share Units shall be earned in
accordance with Sections 2 and 3 based on the achievement of the Performance
Objectives through the end of the fiscal year quarter ending immediately prior
to such change in control. Shares of Common Stock for each whole Performance
Share Unit earned shall be distributed to the Grantee as soon as
administratively practicable, but in no event later than 30 days following such
change in control.



5.
No Stockholder Rights. The Performance Share Units shall not entitle the Grantee
to any voting, dividend or other rights as a stockholder of the Company until
shares of Common Stock are distributed to Grantee in accordance with Section 4.

    
6.
Competing Activity.  If Grantee engages in any Competing Activity during
Grantee’s employment with the Company or a Subsidiary or within 18 months after
the termination of Grantee’s employment with the Company or its Subsidiaries for
any reason, (i) Grantee shall forfeit all of Grantee’s right, title and interest
in and to any Unvested Shares or Non-transferable Shares as of the time of the
Grantee’s engaging in such Competing Activity and such Shares shall revert to
the Company immediately following such event of forfeiture, and (ii) Grantee
shall remit, upon demand by the Company, the “Repayment Amount” (as defined in
the following sentence), with respect to any Shares that were granted to Grantee
under the terms of the Plan.



The “Repayment Amount” is the aggregate Fair Market Value of the Shares at the
time of delivery to Grantee.  The Repayment Amount shall be payable in cash
(which shall include a certified check or bank check), by the tender of shares
of Common Stock or by a combination of cash and Common Stock; provided that,
regardless of the Fair Market Value of such shares at the time of tender, the
tender of the shares shall satisfy the obligation to pay the Repayment Amount
for the same number of shares of Common Stock delivered to the Company.


For purposes of this Agreement, Grantee will be deemed to be engaged in a
“Competing Activity” if Grantee, directly or indirectly, owns, manages,
operates, controls, is employed by, or participates in as a 5% or greater
shareholder, partner, member or joint venturer, in a Competing Enterprise, or
engages in, as an independent contractor or otherwise, a Competing Enterprise
for himself or on behalf of another person or entity.  A “Competing Enterprise”
is any business engaged in any market which is a part of the Home Improvement
Business as described below (i) with total annual sales or revenues


4





--------------------------------------------------------------------------------





of at least five hundred million dollars ($500 million USD) and (ii) with retail
locations or distribution facilities in a US State or the District of Columbia
or which engages in providing goods and/or services within the Home Improvement
Business to customers in the United States through electronic means (internet,
mobile application, etc.), including but not limited to the following entities: 
The Home Depot, Inc.; Sears Holdings, Inc. or Transform Holdco LLC; Menard,
Inc.; Amazon.com, Inc.; Ace Hardware Corp.; Lumber Liquidators Holdings, Inc.;
Wayfair, Inc.; Walmart, Inc.; HD Supply Holding, Inc.; Floor & Décor Holdings,
Inc.; and True Value Company.


The Company and its affiliated entities comprise an omni-channel provider of
home improvement products and supplies for maintenance, repair, remodeling, and
decorating as well as appliances, installation services, supplies for the
multi-family housing industry, and supplies for builders, contractors, and
maintenance professionals.   (the “Home Improvement Business”).  The Company
operates retail locations and support facilities and offers products and
services to consumers in all 50 states, the District of Columbia, and Canada
through traditional retail locations, sales organizations, and on-line
channels.  The Company’s Home Improvement Business requires a complex sourcing
and supply network, multi-channel distribution and delivery systems, innovative
information technology resources, and a robust infrastructure support
organization.
Grantee recognizes and acknowledges that the Company has a legitimate business
interest in maintaining its competitive position in a dynamic industry and that
restricting Grantee for a reasonable period from performing work for, providing
services to, or owning more than a 5% interest in an enterprise which engages in
business activities which are in competition with the Company is reasonable and
appropriate.  Grantee further acknowledges that the Company’s business would
likely be damaged by Grantee’s engaging in competitive work activity during the
non-competition period detailed above.  Grantee agrees that in Grantee’s
position with the Company, Grantee was provided access to or helped develop
business information proprietary to the Company and that Grantee would
inevitably disclose or otherwise utilize such information if Grantee were to
work for, provide services to, or own a substantial interest in a Competing
Enterprise during the non-competition period.
Should Grantee wish to undertake a Competing Activity during Grantee’s
employment or before the expiration of the above-referenced 218-month period,
Grantee must request written permission from the Executive Vice President Human
Resources of the Company before undertaking such Competing Activity. The Company
may approve or not approve the Competing Activity at its sole discretion.
Nothing contained in this Section 6 shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights that the
Company or a Subsidiary may possess as a result of Grantee’s misconduct or
direct or indirect involvement with a business competing with the business of
the Company or a Subsidiary. This section does not apply to Grantee if Grantee
works in the State of California at the end of Grantee’s employment with the
Company.


7.
No Solicitation of Employees.  During Grantee’s employment with the Company or
any of its subsidiaries and until the date that is 18 months after date of
termination for any



5





--------------------------------------------------------------------------------





reason, Grantee will not, directly or indirectly, solicit or encourage any
person who was an employee of the Company or any of its subsidiaries during
Grantee’s employment who worked within Grantee's organization within the Company
during the 2 years immediately prior to Grantee’s date of termination
(“Protected Employee”), to leave employment with the Company or any of its
subsidiaries or assist in any way with the hiring of any Protected Employee by
any future employer, person or other entity including but not limited to
referral, identification for potential employment, recommendation, interview, or
direct or indirect supervision.


8.
No Solicitation of Customers or Vendors. During Grantee’s employment with the
Company or any of its subsidiaries and until the date that is 18 months after
date of termination for any reason, Grantee will not, directly or indirectly,
solicit the business of the Company’s customers or vendors with whom Grantee had
material contact or about whom Grantee has confidential information obtained
during the 2 years immediately prior to Grantee’s date of termination to divert
their business away from or otherwise interfere with the business relationships
of the Company with its customers and/or vendors on Grantee’s behalf or on
behalf of any other entity or person.



9.
Injunctive Relief.  Grantee agrees that the provisions herein are important to
and of material consideration to the Company and that the Company considers that
monetary damages alone are an inadequate remedy to the Company for any breach of
the provisions hereof. Grantee further stipulates that, upon any material breach
by Grantee of the provisions herein the Company shall be entitled to injunctive
relief against Grantee from a court having personal jurisdiction of Grantee. 
This section shall not be deemed to limit the legal and equitable remedies
available to the Company or to limit the nature and extent of any claim by the
Company for damages caused by Grantee for breach of this Agreement.



10.
No Right of Continued Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Subsidiary.



11.
Payment of Taxes.



(a)
The Company will automatically withhold a number of shares of Common Stock or
Units (as the case may be) having a fair market value equal to an amount up to
the maximum statutory rate to satisfy federal, state, local and foreign taxes
(including Grantee’s FICA obligation), unless Grantee notifies the Company
thirty (30) days prior to the date such withholding is required that he or she
will satisfy his or her tax withholding obligations in cash.



(b)
If Grantee chooses to satisfy his or her tax withholding obligations in cash and
complies with the above notification requirement, Grantee will, no later than
the date as of which any amount related to the Performance Share Units first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind (including
Grantee’s FICA

6





--------------------------------------------------------------------------------





obligation) required by law to be withheld with respect to such amount.
 
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its
Subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.


12.
Amendment. The Committee may amend or terminate this Agreement without the
consent of Grantee; provided, however, that such amendment or termination shall
not, without Grantee’s consent, reduce or diminish the value of this award.



13.
Plan Controls. The terms contained in the Plan, including without limitation the
antidilution adjustment provisions, are incorporated into and made a part of
this Agreement, and this Agreement shall be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative.



14.
Successors. This Agreement shall be binding upon any successor of the Company,
in

accordance with the terms of this Agreement and the Plan.


15.
Severability. If any one or more of the provisions contained in this Agreement
are invalid, illegal or unenforceable, the other provisions of this Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.



16.
Notice. Notices and communications under this Agreement must be in writing and
either

personally delivered or sent by registered or certified United States mail,
return receipt
requested, postage prepaid. Notices to the Company must be addressed to:


Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, NC 28117
Attn: Stock Plan Administration


or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.


17.
Governing Law and Venue.  This Agreement shall be governed by the laws of the
State of North Carolina other than its choice of laws provisions to the extent
that such provisions would require or permit the application of the laws of a
state other than North Carolina. Each of the Parties to this Agreement consents
to submit to the personal jurisdiction and venue of the North Carolina Superior
Court in any action or proceeding arising out of or relating to this Agreement
and specifically waives any right to attempt to deny or defeat personal
jurisdiction of the North Carolina Superior Court by motion or request for leave
from any such court.  Each of the Parties further waives any right to seek
change of venue from the North Carolina Superior Court due to inconvenient forum
or other similar justification and will pay to the other Parties the costs
associated with responding to or otherwise opposing any motion or request for
such relief. 

7



